Citation Nr: 1124473	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  06-23 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim sought.

In February 2010, the claim was remanded to the RO for further development.  The claim is again before the Board for appellate review.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Board accepts the Veteran's assertion of noise exposure in service as credible and consistent with his established service.

3.  Although the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, hearing loss was normal at separation, there is no evidence of hearing loss for several decades after service, and the only competent, probative opinion to address the question of whether there exists a nexus between alleged in-service noise exposure and the Veteran's bilateral hearing loss weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for bilateral hearing loss, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  An April 2006 letter provided general notice to the Veteran regarding VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman.  Although the April 2006 letter was provided to the Veteran after the June 2005 initial adjudication of the hearing loss claim, the Board finds that the Veteran was not prejudiced by the timing of this notice.  In May 2006 and April 2010, the Veteran's claim was readjudicated in a statement of the case and a supplemental statement of the case, respectively.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the report of an April 2010 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his in-service noise exposure has caused the claimed bilateral hearing loss.  Specifically, he asserts that exposure to high-frequency noise through headsets while serving in communications resulted in hearing loss.

At the outset, the Board notes that the Veteran's service personnel records show that he served in a communication squadron in the Air Force for approximately four years.  Thus, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  That fact notwithstanding, the Board also finds that the record presents no basis for a grant of service connection for bilateral hearing loss.

Service treatment records reflect no complaints of diminished hearing, but reveal that hearing during service and at separation was within normal limits.  At entrance in July 1962, the Veteran was provided with a whisper voice test only.  On periodic testing in April 1964, audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units), in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
15
10
10
20
20

On an August 1964 Report of Medical History, the Veteran denied ear, nose, or throat trouble.

At separation in August 1966, audiometric findings (ASA units as converted to ISO units), in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
15
10
0
10
5

On an August 1966 Report of Medical History, the Veteran denied ear, noise, or throat trouble and hearing loss.

The above-described evidence reflects that a bilateral hearing loss disability was not shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

At a VA primary care appointment in July 2001, the Veteran denied any hearing deficits.

The Veteran submitted a private hearing examination from April 2005.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
60
80
LEFT
20
20
45
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The Veteran was diagnosed with moderately severe hearing loss, bilaterally, with normal middle ear function.

The Veteran was afforded a VA examination in April 2010.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
65
80
LEFT
20
30
45
70
85

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 84 percent in the left ear.

The Veteran reported bilateral hearing loss, which he noticed approximately 10 years ago.  The Veteran reported being in communications and was exposed to loud sounds coming through the radio or switchboard.  The Veteran denied occupational noise exposure or recreational noise exposure.  The Veteran was diagnosed with bilateral sensorineural mild to severe hearing loss.  After examination, a review of the claims file, and a discussion of the Veteran's service history, the audiologist opined that it was less likely as not that the Veteran's hearing loss was related to his military service because the Veteran's service treatment records reflected that he had normal hearing during service and at separation.  The audiologist explained that the Veteran's hearing status at enlistment was unknown (due to whispered voice tests being insensitive to high frequency hearing loss, and thus being unsuitable for rating purposes).  Although a 1964 audiogram showed hearing near the upper limits of normal at 6000 Hertz only in the left ear, hearing was within normal limits bilaterally on that examination, and the separation examination revealed hearing to be well within normal limits at all frequencies tested.  She therefore found that there was no evidence of high frequency hearing loss during service, noting that the current loss was most likely a post-service occurrence.  Although the examiner stated that she could not determine the cause without resorting to speculation, it is clear that she had ruled out noise in service as a possible cause and was simply referring to other nonservice connected potential causes.  

The above-cited evidence reflects that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes (pursuant to 38 U.S.C.A. § 3.385).  However, despite the presence of current disability, and the credible evidence of in-service noise exposure (discussed above), the claim must be denied on the basis of medical nexus.

Here, the post-service evidence does not reflect any indication of hearing loss for 38 years after active military service.  At separation from service, the Veteran's hearing was normal, and he denied any hearing loss.  Further, in a VA treatment record dated in July 2001, the Veteran reported that he had no hearing deficits.  Thus, the evidence does not establish hearing loss in service or for many years thereafter.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the only competent opinion on the question of nexus between bilateral hearing loss and service-that provided in April 2010-as noted above-is adverse to the claim.  The Board accepts the nexus opinion in connection with the claim as credible, based as it was upon full consideration of the Veteran's documented history and assertions and supported by clearly-stated rationale.  Significantly, neither the Veteran nor his representative has presented or identified contrary competent opinion that, in fact, supports the claim.

Finally, the Board notes that, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the disability under consideration and service, such assertions provide no basis for allowance of the claim.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Thus, in this case, while the Veteran is competent to report symptoms pertaining to hearing loss, he is not competent to provide a nexus opinion relating his bilateral hearing loss to his in-service noise exposure.  Therefore, the lay assertions in this regard have no probative value.



For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


